                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHELE BANKS,                                     Case No.19-cv-00324-JSC
                                                         Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE TO
                                                  v.                                        PLAINTIFF RE: DEFENDANT’S
                                   9
                                                                                            MOTION TO DISMISS
                                  10     AMERICAN AIRLINES,
                                                         Defendant.
                                  11

                                  12            Pending before the Court is Defendant’s motion to dismiss, (Dkt. No. 20). Plaintiff’s
Northern District of California
 United States District Court




                                  13   opposition was due April 18, 2019; Plaintiff did not file an opposition or otherwise contact the

                                  14   Court to seek an extension of time. Thus, on or before May 2, 2019, Plaintiff must show cause as

                                  15   to why this action should not be dismissed for failure to prosecute pursuant to Federal Rule of

                                  16   Civil Procedure 41. In particular, to discharge the Order to Show Cause and avoid dismissal,

                                  17   Plaintiff must file her opposition by May 2, 2019. Defendant may thereafter file its reply, if

                                  18   any, by May 9, 2019. The hearing on Defendant’s motion to dismiss and motion to stay initial

                                  19   disclosures and discovery, (Dkt. No. 25), remains scheduled for May 23, 2019.

                                  20            IT IS SO ORDERED.

                                  21   Dated:

                                  22

                                  23
                                                                                                    JACQUELINE SCOTT CORLEY
                                  24                                                                United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
